                     Case 1:19-cv-02689-LLS Document 133 Filed 09/16/21 Page 1 of 1
[.~ '"'RfG ' ·• a,
                     1
                     .i   •"1




                                        MEMO ENDORSED
   ReedSmith   Driving progress
                                                                                                                     Reed Smith LLP
                                                                                                              599 Lexington Avenue
           through partnership
   Nicole Lech
                                                                                                           New York, NY 10022-7650
                                                                                                                   +1 212 521 5400
   Direct Phone: +1 212 549 0439
                                                                                                               Fax +1 212 521 5450
   Email: nlech@reedsmith.com
                                                                                                                      reedsmith .com



   September 16, 2021
                                                                                                ~         t~~ON\'
   VIAECF                       /                                                               II ~?(T \IENT
   Hon. Louis LJtanton                                                                              EL t CTRO~ICALLY
                                                                                                                   \
                                                                                                                                     FILED
   United States District Comt                                                                      Doc · :!-:
   for the Southern District of New York                                                            DA TE F-IL-t-.1-):- -
                                                                                                                        1-/ /i-6.f.,..."2..,_~ -
                                                                                                                                               \ -

   500 Pearl Street                                                                                                     -------
   New York, New York 10007

   Re:       Dresser-Rand Company v. Petr6leos de Venezuela, S.A. and PDVSA Petr6leo, S.A
             S.D.N.Y. Docket No. 1:19-cv-002689-LLS

   Dear Judge Stanton:

   We represent Plaintiff Dresser-Rand Company ("Plaintiff') in the above-referenced action. We write to
   request permission from the Court to conduct an examination of a non-party witness by videoconference
   at the upcoming trial set to begin in this matter on September 21, 2021 .

   Plaintiff intends to call Guido Petruzzelli, an employee of Siemens Capital, as a witness in the trial. Due
   to a very recent illness, Mr. Petruzzelli does not fee l comfortable attending the trial in person in light of
   the COVID-19 pandemic. Accordingly, Plaintiff seeks the Court's permission to elicit Mr. Petruzzelli ' s
   testimony by way of videoconference. With the Court's permission, we can work with the Court' s
   audio/v isual department to make the necessary arrangements. We have conferred with counsel for
   Defendants Petr6leos de Venezuela, S.A. and PDVSA Petr6leo, S.A. and they have advised that they do
   not object to this request.




                                                                                               r~~ ,
   For these reasons, we respectfully request that the Court allow Dresser-Rand to introduce the live
   testimony of Mr. Petruzzelli by videoconference at trial.

   Respectfully submitted,


   Is Nicole Lech
                                                                                                          l ~ l - ~~~
   Nicole Lech                                                                                                ~\1 6\2.1



            ABU DHABI • ATHENS • AUSTIN • BEIJING • BRUSSELS • CENTURY CITY • CHICAGO • DALLAS • DUBAI • FRANKFURT • HONG KONG
         HOUSTON • KAZAKHSTAN • LONDON • LOS ANGELES • MIAMI • MUNICH • NEW YORK • PARIS • PHILADELPHIA • PITTSBURGH • PRINCETON
                RICHMOND • SA N FRANCISCO • SHANGHAI • SILICON VALLEY • SINGAPORE • TYSONS • WASHINGTON , D.C . • WILMINGTON
